The Judge

charged the jury, among other things, that the insanity which was to excuse crime must be not the mere impulse of passion, an idle, frantic humor, or unaccountable mode of action, but an absolute dispossession of the free and natural agency of the human mind. To warrant a conviction the jury must be satisfied that the prisoner had the capacity to form an intention, and devise the means of executing it.
To justify the homicide on the ground of self-defense there must have been at the time imminent danger of great personal injury, and they would therefore inquire whether there was cause for the prisoner to apprehend any danger but that of being arrested for the violence of which he had already been guilty?
And as to the absence of a design to effect death, the jury were instructed that it would be enough if they were satisfied that he had an intention to Mil at the moment of striMng the blow, even though such intention was formed on the instant.
To the last part of the charge the counsel for the prisoner excepted.
The prisoner was convicted of murder.